Citation Nr: 1801090	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-28 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an effective date prior to May 14, 2010 for left knee arthritis.

2. Entitlement to an effective date prior to May 14, 2010 for bilateral hearing loss.

3. Entitlement to an effective date prior to May 14, 2010 for tinnitus.

4. Entitlement to an initial rating in excess of 40 percent for left knee arthritis.

5. Entitlement to an initial compensable rating for bilateral hearing loss prior to October 9, 2014 and in excess of 20 percent thereafter.

6. Service connection for right knee arthritis, to include as secondary to left knee arthritis.

7. Service connection for a stomach disorder also claimed as acid reflux.

8. Service connection for a low back disorder.

9. Service connection for nasal disorder including diagnoses of sinusitis, chronic rhinitis, and deviated septum.

10. Entitlement to compensation under 38 U.S.C. § 1151 for postoperative residuals of middle ear cholesteatoma, left ear, status post tympanomastoidectomy and repair, left temporal encephalocele.

11. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder with anxiety disorder.

12. Entitlement to total disability based on individual unemployability (TDIU).

13. Entitlement to service connection for PTSD.

14. Entitlement to service connection for left foot pain.

15. Entitlement to service connection for right foot pain.

16. Entitlement to service connection for a dental condition for compensation purposes.

17. Entitlement to service connection for a dental condition for treatment purposes.

18.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney-at-Law




ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to March 1979.

The above claims primarily come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  However, the claims for service connection for a psychiatric disorder other than PTSD and for TDIU were addressed in a May 2012 rating codesheet; the claims for service connection for a dental condition for compensation purposes, PTSD, and left and right foot pain were addressed in a November 2015 decision; and the claims for service connection for a dental condition for treatment purposes and an increased rating for bilateral pes planus were addressed in a June 2016 rating decision.

Turning back to the December 2011 rating decision, therein the RO granted service connection for left knee arthritis, bilateral hearing loss and tinnitus effective May 14, 2010.  The left knee arthritis and tinnitus were found to be 10 percent disabling, and the bilateral hearing loss found to be noncompensably disabling.  The Veteran noted disagreement with all three effective dates assigned and the ratings for left knee arthritis and bilateral hearing loss.

Thereafter, in a June 2016 rating decision, the Veteran was assigned a 40 percent rating for left knee arthritis and a 20 percent rating for bilateral hearing loss effective October 9, 2014.  

By contrast, though the grant of service connection for bilateral pes planus would typically constitute a full grant of the benefit sought as to the right and left foot service connection claims, because the Veteran has additional diagnosis of metatarsalgia and degenerative arthritis in the feet, there has not been a full grant of the Veteran's right and left foot service connection claims.

Normally, the Board would adjudicate only one claim of service connection for a psychiatric condition and address all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This is why the Board has recharacterized the service connection claim for depressive disorder with anxiety as service connection for an acquired psychiatric disorder on the cover page.  However, the Veteran's claim for service connection for PTSD will be addressed separately.  This bifurcation is necessary as the Veteran in a November 2016 notice of disagreement (NOD) requested an RO an informal telephonic conference between a decision review officer (DRO) and his attorney for his PTSD claim.  Further, the RO must issue a statement of the case (SOC) on the PTSD claim before the Board can adjudicate.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board will treat these claims separately.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).

In notices of disagreement filed with the RO, the Veteran's representative has routinely requested "Decision Review Officer (DRO) process, including an opportunity to attend a hearing before a DRO." See June 9, 2017 NOD, p. 4.  However, in August 2017 written argument to the Board, the Veteran's representative noted that the Veteran "has waived his right to a hearing before the Board."  The Board interprets this as a clear indication that the Veteran does not wish to have a Board hearing before the Board addresses the claims on appeal.

The issues of service connection for an acquired psychiatric disorder other than PTSD, a right knee disorder, a stomach disorder, a low back disorder, sinusitis, a dental condition for compensation and treatment purposes, left foot pain, right foot pain, and PTSD; entitlement to an initial rating in excess of 30 percent for bilateral pes planus and initial ratings in excess of 40 percent (limitation of extension) and 10 percent (instability) for left knee arthritis; entitlement to TDIU; and compensation under 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran's prior claims for bilateral hearing loss adjudicated in February 1980 and September 2004 rating decision are final.

2. After the September 2004 rating decision, a subsequent claim for service connection for bilateral hearing loss was not received until May 14, 2010.

3. Claims for service connection for bilateral left knee arthritis and tinnitus were received on May 14, 2010.

4. Prior to September 6, 2011, the Veteran's hearing loss in each ear was manifested by level II or level III hearing impairment.

5. From September 6, 2011 to October 1, 2012, the Veteran has had an exceptional pattern of hearing impairment in the left ear manifested by level V hearing impairment in the left ear and level III hearing impairment in the right ear.

6. From October 1, 2012 to October 9, 2014, the Veteran has had an exceptional pattern of hearing impairment bilaterally manifested by level VI hearing impairment bilaterally.

7. Since October 9, 2014, the Veteran has had an exceptional pattern of hearing impairment bilaterally manifested by level IV right ear and level VII left ear hearing impairment.

8. Throughout the rating period, the Veteran has indicated that he has a history of falling, which indicates instability in the service-connected knee.






CONCLUSIONS OF LAW

1.  The February 1980 and September 2004 rating decisions adjudicating claims for service connection for hearing loss are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).

2.  The criteria for effective dates prior to May 14, 2010 for service connection for left knee arthritis, bilateral hearing loss, and tinnitus have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2017).

3.  Prior to September 6, 2011, the criteria for an initial compensable rating for bilateral hearing loss were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).

4.  From September 6, 2011 to October 1, 2012, the criteria for a 10 percent initial rating for bilateral hearing loss were been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

5.  From October 1, 2012 to October 9, 2014, the criteria for a 30 percent initial rating for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

6.  Since October 9, 2014, the criteria for a 20 percent initial rating for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, DC 6100 (2017).

7.  For the entire appeal period, the criteria for a 10 percent initial rating for left knee instability related to left knee arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257(2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Preliminary Matters

The Veteran's representative has challenged the qualifications of the examiners who conducted the various examinations he has been afforded during the claims period.  To do so, he requests a list of each examiner's resume, curriculum vitae, list of publications, list of specialties, etc. so that he may challenge their competency.  Notably, the Veteran's representative has not made any specific allegation regarding a potential deficiency in this regard.

The Board notes that, in the absence of a specific allegation outlining why a specific examiner is not competent to conduct a medical examination or provide a medical opinion, VA examiners are presumed to be competent.  Parks v. Shinseki, 786 F.3d 581, 585 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  This presumption of competence is still in effect and the United States Supreme Court has declined to review it.  See Mathis v. Shulkin, 2017 U.S. Lexis 4058 (June 26, 2017) (denying writ of certiorari to review the presumption of competence of VA examiners).

The Veteran's representative has not alleged a colorable potential deficiency with regard to the qualifications of the VA examiners.  Therefore, the Board may rest on the presumption that the examiners were competent.  Further, there is a wide array of expertise that the Board may accept in finding an examiner, or other person providing evidence, competent.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (physician's assistant was competent to perform examination); Goss v. Brown, 9 Vet. App. 109 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Therefore, the requested information would not be helpful to the outcome of the claim.  See 38 C.F.R. § 3.159(d).

II. Effective Dates

Legal Criteria

The Veteran is seeking earlier effective dates for service connection for left knee arthritis, bilateral hearing loss, and tinnitus.  He is claiming that he should have an effective date of February 28, 2003, the date when he filed his prior hearing loss claim.

Typically, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see 38 C.F.R. § 3.155.  Although VA has amended the claims filing process to require the filing of proper standard forms, the "informal claim" provisions are for proper application given the time period in which the veteran's claims were filed.

Analysis

In February 1980, a prior claim for service connection for bilateral hearing loss was denied because the Veteran failed to report for a VA examination.  Thereafter, nothing regarding the hearing loss claim was received until February 2003.

The February 2003 claim was denied in a September 2004 rating decision, and the Veteran was notified of the decision in September 2004.  Thereafter, nothing regarding the hearing loss claim was received until the Veteran filed his current claim on May 14, 2010.  Thus, nothing having been received by VA regarding the claim within a year of when the Veteran was mailed notification of denial in September 2004 rating decision, the rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Given the procedural history of this case, the earliest possible date on which VA received the Veteran's claim for service connection for bilateral hearing loss is May 14, 2010, the date on which the claim was received by VA.  38 C.F.R. § 3.400.

The same is true for the effective date for service connection for left knee arthritis and tinnitus.  No claim for service connection for these conditions was received by VA until May 14, 2010.  Therefore, May 14, 2010 is the earlier effective date on which service connection could be granted.  Id.  

The Veteran claims that he has prior claims for service connection for left knee arthritis and tinnitus.  However, there is nothing in the claims file to indicate that claims for these conditions were filed.  Rather his February 2003 claim for service connection specified that he was seeking service connection for bilateral hearing loss.  That filing cannot form the basis for an effective date for left knee arthritis and tinnitus.

As a result, even after affording the Veteran the benefit of the doubt, the Board must deny claims for effective dates prior to May 14, 2010 for service connection for bilateral hearing loss, left knee arthritis, and tinnitus.  38 C.F.R. § 3.400.

III. Increased Rating

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100. 

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  Id.  

There are also exceptional patterns of hearing impairment for when pure tone thresholds at the 1000, 2000, 3000, and 4000 Hertz frequencies are 55 decibels or more.  See 38 C.F.R. § 4.86.  Under 38 C.F.R. § 4.86, each ear is to be evaluated separately to determine if an exceptional pattern of hearing impairment exists.  Id.  When an exceptional pattern of hearing loss exists, the Board is to evaluate hearing based on pure tone threshold alone if doing so would benefit the Veteran.  Id.

Hearing Loss Rating

The Veteran is in receipt of a noncompensable rating for bilateral hearing loss prior to October 9, 2014, and to a 20 percent rating thereafter.  The Veteran claims that the ratings assigned does not reflect the severity of his hearing loss.

In August 2010, the Veteran was afforded a VA examination of his hearing.  The following pure tone thresholds were recorded.





HERTZ


Aug. 2010
500
1000
2000
3000
4000
RIGHT
30
40
40
65
70
LEFT
50
65
60
60
55

The average pure tone threshold at the 1000-4000 hertz levels was 54 dB in the right ear and 60 dB in the left ear.  Speech recognition using the Maryland CNC world list was 88 percent bilaterally.  Hearing loss was described as mild to severe.  These results indicate level II hearing loss in the right ear and level III hearing loss in the left ear which corresponds to a noncompensable rating.  38 C.F.R. § 4.85.

The Board recognizes that in the left ear the Veteran has an exceptional pattern of hearing loss as at the 1000-4000 Hertz levels the pure tone threshold is 55 dB or greater.  38 C.F.R. § 4.86.  When assessing hearing loss based on pure tone threshold alone, the Veteran has level IV hearing loss in the left ear.  When paired with his level II hearing loss in the right ear, the Veteran's hearing loss is still considered noncompensably disabling.  See Table VII.

In September 2011, the Veteran was contemplating having hearing aids and had hearing aids by December 2011.

A September 2011 treatment record reveals the following pure tone thresholds:





HERTZ


Sept. 2011
500
1000
2000
3000
4000
RIGHT
45
50
55
70
85
LEFT
50
70
65
60
55

The average pure tone threshold at the 1000-4000 hertz levels was 65 dB in the right ear and 63 dB in the left ear.  Speech recognition was 88 percent in the right ear and 96 percent in the left ear.  These results indicate level III hearing loss bilaterally corresponding to a noncompensable rating.  38 C.F.R. § 4.85.  However, given the exceptional pattern of hearing loss in the left ear, the Veteran has level V hearing loss in the left ear.  38 C.F.R. § 4.86 and Table VIA.  This results in a 10 percent disabling hearing loss disability.  Table VII.  The Board also notes that around this time, the Veteran began considering hearing aids to help him hear.  This examination, conducted on September 6, 2011, is the earliest ascertainable date on which the Veteran's hearing was 10 percent disabling.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).

Another hearing test was conducted in October 2012 which reveals the following pure tone thresholds:




HERTZ


Oct. 2012
500
1000
2000
3000
4000
RIGHT
70
75
60
75
90
LEFT
55
70
70
65
80

The average pure tone threshold at the 1000-4000 hertz levels was 75 dB in the right ear and 71.75 dB in the left ear.  This again shows an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  Based on the pure tone thresholds alone, the Veteran has level VI hearing loss bilaterally.  Table VIA.  This results in a 30 percent rating.  Table VII.  This examination, conducted on October 1, 2012, is the earliest ascertainable date from the evidence of record, on which there is an indication in the deterioration of the Veteran's hearing and will be the date from which the 30 percent rating is granted.  See Swain, supra.

On October 9, 2014, the Veteran was afforded another VA examination of his hearing.  The following pure tone thresholds were recorded.




HERTZ


Oct. 2014
500
1000
2000
3000
4000
RIGHT
65
75
70
75
90
LEFT
50
55
55
60
60

The average pure tone threshold at the 1000-4000 hertz levels was 78 dB in the right ear and 58 dB in the left ear.  Speech recognition using the Maryland CNC world list was 84 percent in the right ear and 96 percent in the left ear.  Acoustic emittance was noted as abnormal bilaterally.  The Veteran was diagnosed with mixed hearing loss.  The Veteran reported that without hearing aids he could hear nothing out of the right ear and barely anything out of the left ear.  This left him unable to tune his guitar or afraid to sing for fear of being out of tune.  

These results indicate level III hearing loss in the right ear and level II hearing loss in the left ear under Table VI corresponding to a noncompensable rating.  38 C.F.R. § 4.85.  However, because there was an exceptional pattern of hearing loss, with pure tone thresholds of 55 dB or more at the 1000-4000 hertz levels, Table VIA is also to be considered.  38 C.F.R. § 4.86(a).  Using this table, the Veteran has level IV hearing loss in the right ear and level VII hearing loss in the left ear.  This corresponds to a 20 percent rating, 38 C.F.R. §§ 4.85, 4.86, and this rating will be assigned from October 9, 2014.

In sum, the Veteran's hearing loss is rated as noncompensably disabling prior to September 6, 2011, 10 percent disabling from September 6, 2011 to October 1, 2012, and 30 percent disabling from October 1, 2012 to October 9, 2014, and 20 percent disabling thereafter.  This is based on the audiological testing shown in the August 2010 and October 2014 VA examination, as well as treatment records from September 2011 and October 2012.  This is the best evidence of record regarding the severity of the Veteran's hearing loss disabling.  As stated above the dates of examination are the earliest ascertainable dates for the increase in the severity of the Veteran's hearing loss.  Swain, supra.

The Veteran's descriptions of the functional effects of his hearing loss symptoms correspond only to having difficulty hearing other people, his guitar, or himself if he is singing.  Thus, the Veteran's audiometric results adequately rate his disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).
  
Left Knee Instability

The Veteran has indicated at the Board hearing, at VA examinations, and in other documents associated with the claims file that he has fallen multiple.  This indicates that the Veteran is experiencing instability due to his service-connected left knee arthritis.

Under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or lateral instability is assigned a 10 percent rating is slight, a 20 percent rating if moderate, and a 30 percent rating if severe.

The Veteran is competent to report falling and other symptoms associated with instability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Based on the Veteran's lay statements, the Board finds that an intermediary grant of a 10 percent rating under DC 5257 is warranted, as, even if not a perfect description of his disability, the instability contemplated by this diagnostic code is analogous to the symptoms the Veteran has described.  38 C.F.R. § 4.20.  Entitlement to a higher rating under this code is remanded to the RO pending a new VA examination.






ORDER

An effective date prior to May 14, 2010 for service connection for left knee arthritis is denied.

An effective date prior to May 14, 2010 for service connection for bilateral hearing loss is denied.

An effective date prior to May 14, 2010 for service connection for tinnitus is denied.

Prior to September 6, 2011, an initial compensable rating for bilateral hearing loss is denied.

From September 6, 2011 to October 1, 2012, an initial rating of 10 percent, but no higher, is granted for bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.

From October 1, 2012 to October 9, 2014, an initial rating of 30 percent, but no higher, is granted for bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.

Since October 9, 2014, an initial rating of 20 percent, but no higher, is granted for bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.

For the entire rating period, an initial, intermediary rating of 10 percent is granted for bilateral hearing loss, subject to the laws and regulations governing the payment of monetary benefits.





REMAND

Right and Left Knee

The Veteran is claiming that his 40 percent rating for left knee arthritis does not accurately reflect the severity of his symptoms and that his left knee condition has worsened.  In this regard, he points to treatment records, submitted by the Veteran in August 2017, that demonstrate this worsening.  These treatment records to not adequately speak to the rating criteria to allow the Board to rate the severity of his current disability.    Therefore, a new VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In remanding the rating claim, the Board notes reports of the Veteran falling throughout the claims period, which might merit additional ratings for the knee.  See Lyles v. Shulkin, No. 16-0994 (Vet. App. November 29, 2017) (holding that a rating under DCs 5257 or 5261 does not preclude as a matter of law the assignment of additional ratings under DCs 5258 or 5259).  Though the Board has granted a 10 percent intermediary rating, the RO is to consider whether higher (or additional) ratings are warranted in light of the examination findings on remand.

Further, an October 2014 VA examination of the knee was inadequate because the examiner stated that he could not comment upon the additional limitation of motion cause during flare ups without explaining why such opinion could not be given.  Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017).  Therefore, an examination is necessary in order to properly address both these points.

It is also necessary to remand the claim for service connection for the right knee.  The Veteran is claiming that the right knee disorder was caused or aggravated by his service-connected left knee arthritis.  A medical opinion addressing this theory has not yet been obtained.  It should be obtained on remand.

A brief summary of some pertinent records are included below to aid in fulfilling the remand directives.

The Veteran was first afforded a VA examination of his knees in August 2010.  At that time it was noted that he had a left knee injury in 1974 during service that resulted in pain and swelling.  X-rays at that time were normal, but he was diagnosed with chondromalacia and iliotibial band syndrome.  This was treated in service with physical therapy.  After service, he experienced left knee pain daily and, in the five years prior to the examination, had fallen 6-7 times while going up and down stairs and getting in and out of a truck.  No flare ups were reported at that time, but incoordination and instability were noted as well as marked fatigue in both knees.  Right knee pain onset about 8 years prior to the examination.  It was intermittent in August 2010.  A diagnosis of bilateral degenerative arthritis was given.  No secondary opinion as to the right knee was given.

In Social Security Administration (SSA) records, dated April 2011 in the claims file, the Veteran described his knee flare ups as occurring 2-3 times per day, manifested by an aching, stabbing, stinging pain for 30 minutes to an hour after walking, going up steps, or pushing on the clutch too much.  He reported that, if he aggravates his knee too much, he will fall.

In October 2014, the Veteran was afforded a VA examination of his knee.  In the left knee, extension as to 105 degrees with pain beginning at 0 degrees and extension was to 35 degrees with pain beginning at 0 degrees.  On the non-service-connected right knee flexion was to 110 degrees with pain beginning at 0 degrees and right knee extension was to 30 degrees with pain beginning at 0 degrees.  Results were identical on repetition, except that extension of the left knee with pain was to 40 degrees.  The Veteran reportedly experienced flare ups during prolonged weight bearing.  The Veteran used a walker and cane to ambulate.  

A November 2014 VA treatment record notes that a slight increase in the Veteran's knee tricompartmental arthritis 

A February 2015 VA treatment record notes that the Veteran was getting a motorized scooter because his knees had been giving out and because of increased pain.  The record also notes prior use of a cane or walker to ambulate.  

An October 2016 VA treatment record shows that the Veteran had bilateral knee pain during a straight leg raise test, and a November 2016 VA treatment record shows that he could only walk 200 feet without having to stop because of pain.


Stomach Disorder

In August 2010, the Veteran was afforded a VA examination of his stomach disorder.  During service in 1974, the Veteran was hospitalized for abdominal pain.  It was initially thought that this was due to a musculoskeletal issue because it resolved after he stopped riding his bike.  He was hospitalized during service in 1978 for acute gastritis.  The Veteran was diagnosed with diverticulosis in 1998.  The Veteran reported a history of gastritis.  He described feeling acid come up from his stomach into his throat.  The examiner reported that the Veteran had no current chronic stomach condition and thus a stomach condition was not related to service.

The examiner's opinion is not useful to the service connection inquiry as VA treatment records reveal that the Veteran has colonic diverticulosis.  Further, in January 2010 VA treatment records show that the Veteran is on medication for gastrointestinal reflux disease (GERD).  Because the Veteran has an indication that he had a diagnosed stomach disorder during or just prior to the start of the claims period, the Board needs a medical opinion to address these disorders.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Low Back

The Veteran states that he was treated and rehabilitated for a back disorder in 1973 or 1974 during service at Nellis Air Force Base (AFB).  It is unclear whether the Veteran is indicating that there was treatment at an Air Force hospital.  However, despite a thorough recitation of the evidence of record in the December 2011 rating decision, the RO stated that the condition was not noted in the service treatment records.  Therefore, it seems that the RO should attempt to request the Veteran's records for a hospital at Nellis AFB.

The Veteran claims that he his current displacement of lumbar intervertebral disc without myelopathy as well as generic indications of degenerative joint disease.  No VA examination of the back has yet been conducted.  Therefore, given his indication of treatment in service and claim that his current back disorder is related to service, a remand for a VA opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In remanding this claim, the Board notes that the RO denied the claim because of reports of record that back pain onset in 1995 while the Veteran was working moving desks.  However, this alone does not exclude the possibility that the low back disorder is related to service.  As a result, it is necessary to obtain a medical opinion before reaching a final determination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Sinusitis

Likewise, the Veteran's claim for service connection for sinusitis must also be remanded for a medical opinion.  The August 2010 medical opinion addressing nasal conditions diagnosed rhinitis, but not sinusitis.  However, VA treatment records show that the Veteran has chronic sinusitis not otherwise specified.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Further, it should be noted that the Veteran's sinusitis was not noted on the report of medical examination, but was noted on the report of medical history.  As a result, the presumption of soundness applies.  The Veteran specifically notes that he reported sinus issues and headaches in April 1973, an x-ray of sinuses was performed in June 1973 showing blocked nasal passages, reported sinus issues and congestion twice in April 1976, reported sinus issues and congestion in January 1977, and reports of sinus allergies in February 1979.  The Veteran's exit examination also notes sinusitis was treated with medication, but the Veteran reports that he did not treat sinusitis with medication before service.

Further, the August 2010 examiner noted chronic mild rhinitis and deviation of nasal septum which he found were not related to service because there were no reports of treatment for such conditions while on active duty service.  The Board cannot accept this opinion as it relies solely on the lack of documentation during service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Acquired Psychiatric Disorder Other Than PTSD

Nor can the Board accept the medical opinion obtained addressing the acquired psychiatric disorder claim.  The April 2012 examiner provided a negative nexus opinion premised on the Veteran's reports that his current conditions onset with his financial and medical problems that began in 2001 and that he was only briefly seen for mental health problems in service.  However, as the Veteran's representative points out, the Veteran was seen several times for mental health issues during service and reported trouble sleeping, depression or excessive worry, and nervous trouble of any sort on his exit examination.  On remand a medical opinion addressing these reports should be addressed.

The Board acknowledges that the Veteran has submitted an August 2015 medical opinion from a private physician, Dr. Price.  The opinion includes no reasoning to support the conclusion that the Veteran's depressive disorder with anxiety is related to service and, as a result, is rejected by the Board.  See Nieves-Rodriguez, supra.

38 U.S.C. § 1151

Pursuant to 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability (or qualifying death) as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability. Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression.  38 C.F.R. § 3.361(c)(2). 

The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d).

Pertinent to this case, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).

Whether the proximate causes of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The Veteran underwent a left middle ear cholesteatoma in 2000.  A December 2012 private treatment record succinctly notes that nine months after the surgery, a second look procedure was performed during which an encephalocele was observed.  The Veteran noted memory and concentration problems after the surgery.  In February 2013, the Veteran underwent another surgery to repair a tegmen mastoideum defect.  The Veteran cites to a neuropsychological report from March 2011 and claims that he has dementia because of the 2000 surgery.

From this evidence, it is clear that a medical opinion is needed as to determine whether the complications from the 2000 surgery (1) resulted in additional disability (2) that was caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination or by event not reasonably foreseeable.  Therefore, this issue must also be remanded for a medical opinion.

Manlincon Issues

In a November 2015 rating decision, service connection for a dental condition, a left foot condition, a right foot condition, and PTSD was denied. 

In June 2016, the Veteran was granted increased ratings of 20 percent for bilateral hearing loss and 40 percent for left knee osteoarthritis. An appeal had already been perfected on these claims, and they are currently before the Board.  

In a separate June 2016 rating decision, the RO denied a claim for service connection dental condition for treatment purposes and granted service connection for bilateral pes planus effective October 31, 2014 rated as 30 percent disabling.  

In November 2016, the Veteran's representative noted disagreement with each of the November 2015 rating decision and requested an informal telephonic conference with respect to those claims.  In June 2017, the Veteran's representative noted disagreement with those issues decided in the June 2016 rating decision and requested a decision review officer (DRO) process and hearing.  As noted above, despite the grant of service connection for bilateral pes planus, there are other foot disorders for which service connection, so the right and left foot pain service connection claims are still before VA.

To the extent these claims have not been readjudicated in a SOC, they are remanded to the RO for the issuance of a SOC readjudicating these claims as well as for any other necessary action so that a SOC can be issued.  See Manlincon, supra. 

Intertwined Issues

The Board recognizes that the information at the informal conference, as well as any development conducted on the PTSD claim, could be relevant to service connection for depressive disorder or anxiety disorder.  Therefore, the claim for service connection for an acquired psychiatric disorder other than PTSD must be remanded as it is inextricably intertwined with the claim for service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Further, given the increased rating and service connection claims being remanded and the potential increased and additional ratings that might be assigned, the Board finds that the TDIU claim is also intertwined with the issues being remanded.  Id. To aid in the future resolution of this issue, the Board will ask that the examiner comment upon the effects of the Veteran's disabilities as well as those still on appeal on the Veteran's functional ability.  Further, the RO should again attempt to obtain information regarding the Veteran's work history.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC readjudicating the claims for service connection for a dental condition for compensation purposes, a dental condition for treatment purposes, right foot pain, left foot pain, and PTSD, as well as an initial rating in excess of 30 percent for bilateral pes planus.  

2. Obtain the Veteran's records for any treatment at the military hospital at Nellis AFB during service.

3. Obtain information regarding the Veteran's by having him to complete VA Form 21-8940.

4. After completing directives 2 and 3, schedule the Veteran for an examination to assess the nature and severity of his service-connected left knees disability as well as the nature and etiology of his non-service-connected right knee, stomach, low back disorders, sinus disorders, and acquired psychiatric disorders.  

Range of motion testing should be performed on both knees and, if the examination is not conducted during a flare-up, an opinion upon additional limitation of motion.  If no opinion can be given, the examiner should state why.  Sharp, supra.

The examiner should also address the following:

(A) Whether it is at least as likely as not that the Veteran's right knee disorder, diagnosed as degenerative arthritis, was caused or aggravated by his service-connected left knee arthritis.
 
(B) Confirm the stomach diagnoses of colonic diverticulosis and GERD, or any other that may be present.

(C) For any current stomach disorder, opine as to whether it is at least as likely as not that the stomach disorder is related to service.

(D) Confirm the diagnosis of the Veteran's low back disorder(s).

(E) For any current low back disorder, opine as to whether it is at least as likely as not that the Veteran's low back disorder is related to service.

(F) Whether it is at least as likely as not that the Veteran's chronic sinusitis, chronic rhinitis, or deviated septum are related to service.  

The examiner should note that as sinusitis was not noted on the report of medical examination upon entry into service, the presumption of soundness has attached with regard to this condition.  

As such, please opine as to the likelihood that the condition pre-existed service as well as opine as to the likelihood that the condition worsened during or as a result of service.

(G) Whether it is at least as likely as not that the Veteran's depressive disorder with anxiety disorder is related to service.  Please address his mental health visits during service and report of mental health symptoms on his exit examination.

(H) Are the Veteran's memory loss and loss of concentration due at as likely as not the result of (i) carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA, or (ii) an event not reasonably foreseeable during the Veteran's left middle ear cholesteatoma, status post tympanomastoidectomy and repair in 2000.

An event not reasonably foreseeable is one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

(I) Comment upon the effects of the Veteran's service-connected disabilities as well as those on appeal on functional ability, to include on employment.

A complete rationale should be given for all opinions rendered and consideration should be given to all lay statements of record.

5. After completing the above, readjudicate the claims remaining on appeal (i.e. the non-Manlincon remanded issues).  If any of the benefits sought remain denied, issue a supplemental SOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


